In a proceeding for judicial settlement and approval of the final account of a conservator, the appeal is from so much of an order of the Supreme Court, Queens County (Kassoff, J.), dated October 5, 1982, as discharged the conservator and directed the appellant to pay to College Nursing Home, or such other nursing home to which the conservatee may be transferred in the future, the monthly payments due the conservatee under its retirement system. I Order reversed insofar as appealed from, on the law, without costs or disbursements, and the 12th and 14th decretal paragraphs are deleted. H The jurisdiction of the Supreme Court over the affairs of an incompetent person must be exercised by means of a committee (see Matter of McGuinness, 290 NY 117; Matter of Arnold, 26 Mise 2d 298; Matter of Levine, 22 Mise 2d 166). Since a conservator performs essentially the same function as a committee, but with respect to a person who has not been adjudicated to be incompetent, the court operates under the same restriction. Accordingly, Special Term was without authority, as long as the conservatee was receiving regular monthly income, to discharge the conservator and direct that payments be made directly to a nursing home. Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.